 

JUDGE TOR 1:18-cv-10817-AT-GWAQyDpquaypat 2 Filed 11/19/18 v7 of 2 ©

JS 44C/SDNY .CIVIL COVER SHEET C i
REV. 06/01/17
The JS-~44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pie sor

other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet,

PLAINTIFFS DEFENDANTS *

The Depactment oF Educeathon .
Rupes Gleen of Co, of Nad Yolk. CaCmen tefina
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN) Feimer ee A, lus i)

. aie ee Y
208~ 26 2 Avena VY c. law Ad:
St Albans, NeY-4IZ sya 1 23, Conach S and BR tally

Se RoE Ree a ARE FILING AND

. -~1dB
CAUSE OF ACTION (CITE THE U.S. CIVIL STAT WRITE A BRIEF STATEMENT OF cA SE 212,-356 - soEH

(DO NOT CITE JURESDICTIONAL STATUTES UNLESS DIVERSITY)
deral Greshon 42, US.C- 1983, VIDbhons & ike Hist, Tau GH, Finvec hk,
Brendel ts, Guat Poechon Clause ,¥YS Ci) Service law IS-bC1 Cb

@ Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? Na Hives O

3

if yes, was this case Vol.[ | invol. ["] Dismissed. No[] Yes [] If yes, give date & Case No,

IS THIS AN INTERNATIONAL ARSITRATION CASE? No xt Yes [|
(PLACE AN fi IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITUREIPENALTY BANKRUPTCY OTHER STATUTES
| 1367 HEAL THCAREs
[1110 INSURANCE [ 1320 AIRPLANE PHARMACEUTICAL PERSONAL | j 525 DRUG RELATED | ]422 APPEAL [1875 FALSE CLAIMS
[ } 420 MARINE [ ]S15 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY“ geupe oF PROPERTY 28 USC 158 £1376 QUI TAM
3430 MILLER ACT SIABILITY | ] 365 PERSONAL INJURY 34 USC BBt { ] 423 WITHDRAWAL [ 1400 STATE
{ ] 146 NEGOTIABLE [ 1320 ASSAULT, LIBEL & PRODUCT LIABEIFY + 1 690 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER { ]368 ASBESTOS PERSONAL [ 1410 ANTITRUST
{1150 RECOVERY OF —[ ] 330 FEDERAL INJURY PRODUCT [ 1430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS f 1450 COMMERCE
ENFORCEMENT LIABILITY { }460 DEPORTATION
OF JUDGMENT — [| 1340 MARINE PERSONAL PROPERTY [ 1820 COPYRIGHTS [ }470 RACKETEER INFLU-
#454 MEDICARE ACT — | 1345 MARINE PRODUCT { ] 830 PATENT ENCED & CORRUPT
452 RECOVERY OF LIABILITY { ]370 OTHER FRAUD ORGANIZATION ACT
i DEFAULTED £ ].450 MOTOR VEHICLE £2371 TRUTH INLENDING © | 1886 PATENT-ASBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS { 3355 MOTOR VEHICLE [ 1840 TRADEMARK { ]480 CONSUMER CREDIT
(EXCL VETERANS} PRODUCT LIABILITY SOCIAL SECURITY []490 CABLE/SATELLIFE TV
[ 3183 RECOVERY OF — [ ]360 OTHER PERSONAL
OVERPAYMENT INJURY { 1880 OTHER PERSONAL LABOR { ] 887 HA (4395#) { 1850 SECURITIESY
OF VETERAN'S —[ ] 362 PERSONAL INJURY - PROPERTY DAMAGE [ ] 882 BLACK LUNG (923) COMMODITIES!
BENEFITS MED MALPRACTICE [| }385 PROPERTY DAMAGE { 1740 FAIR LABOR { 1863 DIWCIDIWW (405(g)) EXCHANGE
[ ] 180 STOCKHOLDERS PRODUCT LIABLITY STANDARDS ACT [ 1864 SSID TITLE XVI
Surrs | 1720 LABOR/MGMT [ 1 865 RSI (405(q3)
{190 OTHER PRISONER PETITIONS RELATIONS { }890 OTHER STATUTORY
CONTRACT [ ]463 ALIEN DETAINEE i] 740 RAILWAY LABOR ACT ACTIONS
£1195 CONTRACT [ [510 MOTIONS TO [] 781 FAMILY MEDICAL FEDERAL TAX SUITS { [881 AGRICULTURAL ACTS
PROOUGT ACTIONS UNDER STATUTES VACATE SENTENCE Leave ACT (EMLA)
LIABILITY 28 USC 2255 { ] 870 TAXES (U.S. Plaintiff or
[ ]188 FRANCHISE SINE RIGHTS { 1530 HABEAS CORPUS [ 1790 OTHER LABOR Defendant) { ]893 ENVIRONMENTAL
[ 1535 DEATH PENALTY LITIGATION [ 1871 IRS-THIRD PARTY MATTERS
[ ]540 MANDAMUS ROTHER [ ] 791 EMPL RET ING 26 USC 7609 805 FREEDOM OF
[ 1440 Neos SECURITY ACT {ERISA} uy INFORMATION ACT
REAL PROPERTY [ ] 896 ARBITRATION
{ ] 441 VOTING IMMIGRATION 899 ADMINISTRATIVE
[1210 LAND 442 EMPLOYMENT PRISONER CIV RIGHTS 2
CONDEMNATION °[ )443 HOUSING! | 1462 NATURALIZATION PROCEDURE ACTIREVIEW OR
| }220 FORECLOSURE 1485 ACCOMMODATIONS [ } $50 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
7230 RENT LEASE & [ }555 PRISON CONDITION =|: 1465 OTHER IMMIGRATION
EJECTMENT DISABILITIES - [ | 560 CIVIL, DETAINEE ACTIONS pe sraTuree TY oF
{ ] 240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
( 1248 TORT PRODUCT {]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ 7290 ALL OTHER [ 1448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.0.N.Y.

 

 

 

 

CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION GF BUSINESS 137
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $509,090 otHerR JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint
JURY DEMAND: Dl yes Cho NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form [H-32}.
Case 1:18-cv-10817-AT-GWG Document 2 Filed 11/19/18 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
FE} 1 original |. ] 2 Removed from []3 Remanded [14 Roinstated of LJ} 5 Transferred from [7] 6 Litigation C17 seiee trom
Proceeding State Court from Reopened (Specify District} (Transferred) Magistrate Judge

Appeilate
Lr] @. allparties represented = court

LC] Db. Atteast one party

£18 Muttidistrict Litigation (Direct File)

is pro se,
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[LJ] 1 U.S. PLAINTIFF []2 U.S. DEFENDANT Le 3 FEDERAL QUESTION LJ4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

{Place an [X] in one box for Plaintiff and one box for Defendant)

PTE DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []1 CITIZEN GR SUBJECT OF A 1}3113 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE {]2 £12 INCORPORATED or PRINCIPAL PLACE []4{ ]4 FOREIGN NATION i]6 [36

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTYUES)

Kuper? Green
205-26 113% Aveme_,

St. Albans, Noy, A IZ Qveens
9171 - 60)-4 425 Covey

DEFENDANT(S) ADDRESS(ES) AND COUNTYIIES) .
Newoyotk Cink De patient 1)
fo Cherabecs sey Tt Neoyalk Coviily

NY. Noy. vod 7

Cetrren tain .
SRT Ae Kime oy

aR

Ove n
DEFENDANTTS) ADDRESS UNKNGWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, 1 HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21,

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [7] WHITE PLAINS ral MANHATTAN

© ADMITTED TO PRACTICE IN THIS DISTRICT

 
   

 

DATE - _BBNALURE OF AFFORNEYOF RECORD | aD NO

recepre «2 Qe yy [i iy gS Money LEgNTEP N@ Ys
Magistrate Judge is to be nthe by the Clerk of the. : 3 7. .

Magistrate Judge MAG. JUDGE GOREN TEIN Is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT GOURT (NEW YORK SOUTHERN)

Clear Form Save Print

 

 
